Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 01/11/2022. Claims 1-6 and 8-13 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 8, filed 01/11/2022, with respect to the objections to claims 1 and 9 have been fully considered and are persuasive. The amendments to claims 1 and 9 have overcome the objection. The objection to claims 1 and 9 has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 01/11/2022, with respect to the claim rejections under 35 U.S.C. § 112 of claims 4 and 12 have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 4 and 12 under 35 U.S.C. § 112 has been withdrawn. 
Applicant’s arguments, see pages 9-13, filed 01/11/2022, with respect to the rejection(s) of claim(s) 1-13 under 103 35 U.S.C. § 103 have been fully considered but are not persuasive. Applicant argues on page 9 that Nielsen does not teach an image device disposed on a top of the vehicle body or on outer sidewalls of the vehicle body, wherein the image capturing unit is movable in conjunction with the vehicle body. However, as disclosed below, these elements are taught by Seo, and Seo in combination with Nielsen teaches an image device mounted on top of the vehicle body used for filming the robot itself. Applicant also argues on page 11 that Nielsen does not teach a latitude-and-longitude line recognizing unit used for tracking the position of the robot, and that Nielsen’s grid points have nothing to do with the positioning of a current position of the mobile object. However, as detailed below, Nielsen expressly teaches that the grid points recognized by image sensors are used to track the position of a mobile object, which can be a robot. Nielsen does not teach that the robot is a solar panel cleaning robot, or that the stationary objects that the robot is moving in relation to is a solar panel, but Mahr does teach 

Claim Objections
Claim 1 objected to because of the following informalities: claim language reads “the each solar panel to form a coordinate system of each panel” in line 6. Claim should read “each solar panel to form a coordinate system of each panel” instead. Appropriate correction is required.
Claim 6 objected to because of the following informalities: claim language reads “the each solar panel and/or the size of the vehicle body” in line3. Claim should read “each solar panel and/or size of the vehicle body” instead. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over NIELSEN et al. US 20160379074 A1 (“Nielsen”) in view of Mahr et al. US 8726458 B1 (“Mahr”) and Seo et al. US 20170039671 A1 (“Seo”).
	Regarding Claim 1. Nielsen teaches a positioning apparatus for a robot, the robot configured to move on a surface featuring lines of latitude and longitude perpendicular to one another being disposed on the surface to form a coordinate system of the surface (a system for tracking at least one mobile object in a site, where in some embodiments, at least one processing structure stores a 3D map that includes one or more areas, and each of the one or more areas has a horizontal, planar floor [paragraph 50]. FIG. 15B shows a room with a grid having a plurality of grid points, each representing a possible location for mobile objects [paragraph 421]. The grid points are located , the positioning apparatus comprising:
	at least one image capturing unit configured to acquire peripheral images and/or pictures of the vehicle body in real-time (the system comprises at least a first imaging device having a field of view overlapping a first subarea of the site and capturing images of at least a first entrance; and one or more tag devices, each of the one or more tag devices having one or more sensors for obtaining one or more tag measurements related to the mobile object associated therewith; and at least one processing structure for: determining one or more initial conditions of the at least one mobile object entering the first subarea from the at least first entrance; and combining the one or more initial conditions, the captured images, and at least one of the one or more tag measurements for tracking the at least one mobile object [Claim 1]. The mobile objects are moveable objects in the site, such as robots [paragraph 6]);
	a frame edge recognizing unit connected to the at least one image capturing unit and 
configured to recognize peripheral frame edges of the vehicle body according to the images and/or the pictures and a moving direction of the vehicle body (the tracking method can include identifying, from the at least one image, one or more foreground feature clusters (FFCs) for tracking the at least one mobile object, and determines a bounding box and a tracking point therefor, said tracking point being at a bottom edge of the bounding box [paragraph 69]. FIG. 3 shows a foreground feature cluster (FFC) detected in a captured image. As shown, a bounding box is created around the extremes of the blob of the FFC. In this embodiment, the bounding box is a rectangular bounding box, and is used in image analysis unless detail, e.g., color, pose and other features, of the FFC is required [paragraph 254]. This reads on a frame edge recognizing unit connected to the at least one image capturing unit and configured to recognize peripheral frame edges of the vehicle body according to the images and/or the pictures and a moving direction of the vehicle body);
	a latitude-and-longitude line recognizing unit connected to the at least one image capturing unit and configured to recognize the numbers of latitude lines and longitude lines existing between the vehicle body and the surface frame edges according to the images and/or the pictures and positions of the frame edges (the computer vision processing block at numeral 146 of FIG. 8 maps the detected FFCs into a three-dimensional (3D), physical-world coordinate system of the site by using, e.g., a perspective mapping or perspective transform technology (step 210 of FIG. 5A) [paragraph 272]. FIG. 15B shows a room with a grid having a plurality of grid points, each representing a possible location for mobile objects [paragraph 421]. The grid points are located along an x-axis and a y-axis and the computer vision processing block builds a state diagram of the grid points [paragraph 422]. This reads on a latitude-and-longitude line recognizing unit configured to recognize the numbers of latitude and longitude lines existing between the vehicle body and the frame edges according to the images and/or the pictures and positions of the frame edges. FIG. 14 shows mobile object tracking using an extended Kalman filter (EKF) [paragraph 405]. The random state variables of the EKF are the x- and y-coordinates of the mobile object in the 3D physical world coordinate system, so it clearly is using latitude and longitude to track the location of a mobile object); and
	a vehicle-body position calculating unit connected to the latitude-and-longitude line recognizing unit and configured to calculate a coordinate scope of the vehicle body at a current position on at least one stationary surface according to the numbers of latitude lines and longitude lines between the vehicle body and the surface frame edges (Nielsen teaches that in some embodiments, an at least one processing structure discretizes at least a portion of a site into a plurality of grid points, and wherein, when tracking a mobile object in said discretized portion of the site, the at least one processing structure uses said grid points for approximating the location of the mobile object [paragraph 55]. In some embodiments, when tracking a mobile object in said discretized portion of the site, the at least one processing structure calculates a posterior position probability of the mobile object [paragraph 56]. FIG. 12A shows how this combines with the frame recognition unit to track the location of the moving person. FIGS. 20A-21E shows how the frames can be related between a mobile object and another framed mobile object, or a stationary object).
	Nielsen does not teach:
	the robot is a solar panel cleaning robot, the solar panel cleaning robot comprising a vehicle body configured to move or stop on at least one solar panel, each solar panel being rectangular in shape, four recognizable frame edges being disposed on edges of each solar panel, the at least one stationary surface is a solar panel, and the frame edges are panel edges.
	However, Mahr teaches:
	the robot is a solar panel cleaning robot, the solar panel cleaning robot comprising a vehicle body configured to move or stop on at least one solar panel, each solar panel being rectangular in shape, four recognizable frame edges being disposed on edges of each solar panel, the at least one stationary surface is a solar panel, and the frame edges are panel edges (a cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The solar collectors each comprise a first surface, a front surface, the first surface defining an edge, and where the two or more opposing edges, i.e., a first edge of a first surface of a first solar collector and a first edge of a first surface of a second solar collector, define an open region, or a "gap," where the open region may be planar, singly curved, or complexly curved. A solar collector cleaning device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]. Additionally, while the solar collector cleaning vehicle is on an initial solar collector, the vehicle may stop and wait for the solar collector to turn and align itself with the adjacent solar collector shown in FIG. 9A [Column 6, lines 55-64]. Nielsen also teaches that exemplary solar collector cleaning vehicles may comprise a secondary set of drive wheels that may extend to move the vehicle in a path perpendicular to the present path, and the secondary wheels may retract after the translational maneuver is completed [Column 4, lines 55-63]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the robot is a solar panel cleaning robot, the solar panel cleaning robot comprising a vehicle body configured to move or stop on at least one solar panel, each solar panel being rectangular in shape, four recognizable frame edges being disposed on edges of each solar panel, the at least one stationary surface is a solar panel, and the frame edges are panel edges as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Nielsen also does not teach:
	the at least one image capturing unit is disposed on a top of the vehicle body or on outer sidewalls of the vehicle body, wherein the image capturing unit is movable in conjunction with the vehicle body and has a horizontal view angle between 0 and 360 degrees.
	However, Seo teaches:
	the at least one image capturing unit is disposed on a top of the vehicle body or on outer sidewalls of the vehicle body, wherein the image capturing unit is movable in conjunction with the vehicle body and has a horizontal view angle between 0 and 360 degrees (a robotic arm coupled to a base with a motorized rotation member that allows the robot arm to rotate up to 360 degrees about the base [paragraph 26]. In addition, a virtual recording device (VRD) holder may be separately configured to rotate up to 360 degrees about the robot arm. The VRD can be a camera, a smartphone, or some other device for the robot to self-record [paragraph 24]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the at least one image capturing unit is disposed on a top of the vehicle body or on outer sidewalls of the vehicle body, wherein the image capturing unit is movable in conjunction with the vehicle body and has a horizontal view angle between 0 and 360 degrees as taught by Seo so that the robot can include a camera that can add its own 360 degree field of view to the image data collected by the system and even record itself if necessary.
	Regarding Claim 2. Nielsen in combination with Mahr and Seo teaches the positioning apparatus of claim 1.
	Nielsen also teaches:
	further comprising an image-capturing-unit position calculating unit connected to the vehicle-body position calculating unit and configured to calculate a coordinate scope of the at least one image capturing unit on the at least one surface according to the size of the vehicle body, the coordinate scope of the vehicle body on the at least one surface, and relative positions of the at least one image capturing unit and the vehicle body (Nielsen teaches that in some embodiments, when tracking each of the FFCs, the at least one processing structure uses the coordinates of the corresponding mobile object in a 3D coordinate system of the site as state variables, and the coordinates of the FFC in a two dimensional (2D) coordinate system of the captured images as observations for the state variables, and wherein the at least one processing structure maps the coordinates of the corresponding mobile object in a 3D coordinate system of the site to the 2D coordinate system of the captured images [paragraph 54]. Nielsen also teaches that the camera which tracks the movable object has a different coordinate system than the world coordinate system, and Nielsen describes an H matrix processing necessary for the perspective transformations between the camera and the world coordinate systems [paragraph 718]. This transformation calculation includes camera scaling [paragraphs 724 and 727], so that the captured image of the object and the surface fit within the coordinate system).
	Nielsen does not teach:
	The surface is a solar panel.
	However, Mahr teaches:
	The surface is a solar panel (a cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 3. Nielsen in combination with Mahr and Seo teaches the positioning apparatus of claim 1.
	Nielsen also teaches:
	further comprising a center-of-vehicle position calculating unit connected to the vehicle-body position calculating unit and configured to calculate a coordinate scope of the center of the vehicle body on the at least one surface according to the size of the vehicle body and the coordinate scope of the vehicle body on the at least one surface (a computer vision processing structure processes the received images for detecting FFCs [paragraph 253]. A centroid, shown at numeral 164 of FIG. 3, is determined by the computer vision processing structure. The centroid can be but is not necessarily the center of the bounding box [paragraph 255]).
	Nielsen does not teach:
	The surface is a solar panel.
	However, Mahr teaches:
	The surface is a solar panel (a cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 8. Nielsen in combination with Mahr and Seo teaches the positioning apparatus of claim 1.
	Nielsen does not teach:
	further comprising an installed support, wherein the bottom of the installed support is installed fixedly on the top of the vehicle body, and the at least one image capturing unit is installed on the top of the installed support.
	However, Seo teaches:
	further comprising an installed support, wherein the bottom of the installed support is installed fixedly on the top of the vehicle body, and the at least one image capturing unit is installed on the top of the installed support (a robotic arm coupled to a base with a motorized rotation member that allows the robot arm to rotate up to 360 degrees about the base [paragraph 26]. In addition, a virtual recording device (VRD) holder may be separately configured to rotate up to 360 degrees about the robot arm. The VRD can be a camera, a smartphone, or some other device for the robot to self-record [paragraph 24]. FIG. 5 shows the robot base, which is shown to include wheels, rollers, or the like, which allow it to move in one or more directions while tracking and video recording an object [paragraph 30], which means that the camera has a support fixedly installed on top of a vehicle body, with the image capturing unit installed on top of the support).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with further comprising an installed support, wherein the bottom of the installed support is installed fixedly on the top of the vehicle body, and the at least one image capturing unit is installed on the top of the installed support as taught by Seo so that the robot can include a camera that can add its own 360 degree field of view to the image data collected by the system.
	Regarding Claim 9. Nielsen teaches a method of positioning a robot, comprising a vehicle body configured to move on a surface featuring lines of latitude and longitude perpendicular to one another being disposed on the surface to form a coordinate system of the surface (a system for tracking at least one mobile object in a site, where in some embodiments, at least one processing structure stores a 3D map that includes one or more areas, and each of the one or more areas has a horizontal, planar floor [paragraph 50]. FIG. 15B shows a room with a grid having a plurality of grid points, each representing a possible location for mobile objects [paragraph 421]. The grid points are located along an x-axis and a y-axis and the computer vision processing block builds a state diagram of the grid points [paragraph 422], which reads on a surface featuring lines of latitude and longitude perpendicular to one another being disposed on the surface to form a coordinate system of the surface. The mobile objects are moveable objects in the site, such as robots [paragraph 6]), the positioning apparatus comprising:
	an image capturing step for acquiring peripheral images and/or pictures of the vehicle body at a current position in real-time (the system comprises at least a first imaging device having a field of view overlapping a first subarea of the site and capturing images of at least a first entrance; and one or more tag devices, each of the one or more tag devices having one or more sensors for obtaining one or more tag measurements related to the mobile object associated therewith; and at least one processing structure for: determining one or more initial conditions of the at least one mobile object entering the first subarea from the at least first entrance; and combining the one or more initial conditions, the captured images, and at least one of the one or more tag measurements for tracking the at least one mobile object [Claim 1]. The mobile objects are moveable objects in the site, such as robots [paragraph 6]);
	a frame edge recognizing step for recognizing peripheral frame edges of the vehicle body according to the images and/or the pictures and a moving direction of the vehicle body (Nielsen teaches that in some embodiments, the method of tracking a moving object comprises identifying, from the at least one image, one or more foreground feature clusters (FFCs) for tracking the at least one mobile object, and determines a bounding box and a tracking point therefor, said tracking point being at a bottom edge of the bounding box [paragraph 69]. FIG. 3 shows a foreground feature cluster (FFC) detected in a captured image. As shown, a bounding box is created around the extremes of the blob of the FFC. In this embodiment, the bounding box is a rectangular bounding box, and is used in image analysis unless detail, e.g., color, pose and other features, of the FFC is required [paragraph 254]. This reads on a frame edge recognizing unit connected to the at least one image capturing unit and configured to recognize peripheral frame edges of the vehicle body according to the images and/or the pictures and a moving direction of the vehicle body);
	a latitude-and-longitude line recognizing step for recognizing the numbers of latitude lines and longitude lines existing between the vehicle body and the surface frame edges according to the images and/or the pictures and positions of the surface frame edges (the computer vision processing block at numeral 146 of FIG. 8 maps the detected FFCs into a three-dimensional (3D), physical-world coordinate system of the site by using, e.g., a perspective mapping or perspective transform technology (step 210 of FIG. 5A) [paragraph 272]. FIG. 15B shows a room with a grid having a plurality of grid points, each representing a possible location for mobile objects [paragraph 421]. The grid points are located along an x-axis and a y-axis and the computer vision processing block builds a state diagram of the grid points [paragraph 422]. This reads on a latitude-and-longitude line recognizing unit configured to recognize the numbers of latitude and longitude lines existing between the vehicle body and the frame edges according to the images and/or the pictures and positions of the frame edges); and
	a vehicle-body position calculating step for calculating a coordinate scope of the vehicle body on the at least one surface according to the numbers of latitude lines and longitude lines between the vehicle body and the surface frame edges (at least one processing structure discretizes at least a portion of a site into a plurality of grid points, and wherein, when tracking a mobile object in said discretized portion of the site, the at least one processing structure uses said grid points for approximating the location of the mobile object [paragraph 55]. In some embodiments, when tracking a mobile object in said discretized portion of the site, the at least one processing structure calculates a posterior position probability of the mobile object [paragraph 56]).
	Nielsen does not teach:
	the robot is a solar panel cleaning robot, the solar panel cleaning robot comprising a vehicle body configured to move or stop on at least one solar panel, each solar panel being rectangular in shape, four recognizable frame edges being disposed on edges of each solar panel, the at least one stationary surface is a solar panel, and the frame edges are panel edges.
	However, Mahr teaches:
	the robot is a solar panel cleaning robot, the solar panel cleaning robot comprising a vehicle body configured to move or stop on at least one solar panel, each solar panel being rectangular in shape, four recognizable frame edges being disposed on edges of each solar panel, the at least one stationary surface is a solar panel, and the frame edges are panel edges (a cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The solar collectors each comprise a first surface, a front surface, the first surface defining an edge, and where the two or more opposing edges, i.e., a first edge of a first surface of a first solar collector and a first edge of a first surface of a second solar collector, define an open region, or a "gap," where the open region may be planar, singly curved, or complexly curved. A solar collector cleaning device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]. Additionally, while the solar collector cleaning vehicle is on an initial solar collector, the vehicle may stop and wait for the solar collector to turn and align itself with the adjacent solar collector shown in FIG. 9A [Column 6, lines 55-64]. Nielsen also teaches that exemplary solar collector cleaning vehicles may comprise a secondary set of drive wheels that may extend to move the vehicle in a path perpendicular to the present path, and the secondary wheels may retract after the translational maneuver is completed [Column 4, lines 55-63]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the robot is a solar panel cleaning robot, the solar panel cleaning robot comprising a vehicle body configured to move or stop on at least one solar panel, each solar panel being rectangular in shape, four recognizable frame edges being disposed on edges of each solar panel, the at least one stationary surface is a solar panel, and the frame edges are panel edges as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Nielsen also does not teach:
	the at least one image is captured through an image capturing unit disposed on a top of the vehicle body or on outer sidewalls of the vehicle body, wherein the image capturing unit is movable in conjunction with the vehicle body and has a horizontal view angle between 0 and 360 degrees.
	However, Seo teaches:
	the at least one image is captured through an image capturing unit disposed on a top of the vehicle body or on outer sidewalls of the vehicle body, wherein the image capturing unit is movable in conjunction with the vehicle body and has a horizontal view angle between 0 and 360 degrees (a robotic arm coupled to a base with a motorized rotation member that allows the robot arm to rotate up to 360 degrees about the base [paragraph 26]. In addition, a virtual recording device (VRD) holder may be separately configured to rotate up to 360 degrees about the robot arm. The VRD can be a camera, a smartphone, or some other device for the robot to self-record [paragraph 24]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the at least one image is captured through an image capturing unit disposed on a top of the vehicle body or on outer sidewalls of the vehicle body, wherein the image capturing unit is movable in conjunction with the vehicle body and has a horizontal view angle between 0 and 360 degrees as taught by Seo so that the robot can include a camera that can add its own 360 degree field of view to the image data collected by the system and even record itself if necessary.
	Regarding Claim 10. Nielsen in combination with Mahr and Seo teaches the method of claim 9.
	Nielsen also teaches:
	further comprising an image-capturing-unit position calculating step for calculating a coordinate scope of an image capturing unit on the at least one surface according to the size of the vehicle body, the coordinate scope of the vehicle body on the at least one surface, and relative positions of the image capturing unit and the vehicle body (when tracking each of the FFCs, the processing structure uses the coordinates of the corresponding mobile object in a 3D coordinate system of the site as state variables, and the coordinates of the FFC in a two dimensional (2D) coordinate system of the captured images as observations for the state variables, and wherein the at least one processing structure maps the coordinates of the corresponding mobile object in a 3D coordinate system of the site to the 2D coordinate system of the captured images [paragraph 54]. The camera which tracks the movable object has a different coordinate system than the world coordinate system, and Nielsen describes an H matrix processing necessary for the perspective transformations between the camera and the world coordinate systems [paragraph 718]. This transformation calculation includes camera scaling [paragraphs 724 and 727], so that the captured image of the object and the surface fit within the coordinate system).
	Nielsen does not teach:
	The surface is a solar panel.
	However, Mahr teaches:
	The surface is a solar panel (a cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 11. Nielsen in combination with Mahr and Seo teaches the method of claim 9.
	Nielsen also teaches:
	further comprising a center-of-vehicle position calculating step for calculating a coordinate scope of the center of the vehicle body on the at least one surface according to the size of the vehicle body and the coordinate scope of the vehicle body on the at least one surface (Nielsen teaches that a computer vision processing structure processes the received images for detecting FFCs [paragraph 253]. A centroid, shown at numeral 164 of FIG. 3, is determined by the computer vision processing structure. The centroid can be but is not necessarily the center of the bounding box [paragraph 255]).
	Nielsen does not teach:
	The surface is a solar panel.
	However, Mahr teaches:
	The surface is a solar panel (a cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 

Claims 4-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over NIELSEN et al. US 20160379074 A1 (“Nielsen”), Mahr et al. US 8726458 B1 (“Mahr”), Seo et al. US 20170039671 A1 (“Seo”) as applied to claims 1 and 9 above, and further in view of Tanigawa US 20160378105 A1 (“Tanigawa”).
	Regarding Claim 4. Nielsen in combination with Mahr and Seo teaches the positioning apparatus of claim 1.
	Nielsen also teaches:
	Further comprising:
	a global positioning system (GPS) unit configured to acquire a GPS position of the vehicle body in real-time (the sensors used to collect tag measurements regarding the mobile object can include a global positioning system (GPS) receiver [paragraph 235]).
	Nielson does not teach:
	a surface judging unit connected to the GPS unit and configured to judge information about the at least one surface according to the GPS position of the vehicle body and a surface distribution chart.
	However, Tanigawa teaches:
	a surface judging unit connected to the GPS unit and configured to judge information about the at least one surface according to the GPS position of the vehicle body and a surface distribution chart (a remote-operated working device featuring a movement controller that controls movement of the remote-operated working device remotely operated by a remote control; a working unit that performs a predetermined work on the work target in a remote place; a first detector that detects contact between the working unit and the work target [Claim 1]. The predetermined work can be cleaning a target to be cleaned [Claim 13], and it can also be inspection of a target to be inspected, wherein the predetermined work is inspection of a target to be inspected that is in a remote place; and the working unit includes at least one of a camera, an infrared camera, and a hammering inspection device [Claim 14]. The inspection robot may further include a position measurement unit that measures the position of the inspection robot, and this position measurement unit can be a GPS, and express the robot’s position by latitude, longitude, altitude, and a tilt angle [paragraph 407]. In FIG. 38, the robot transmits an image of the target to be inspected through a communication device at S176. In FIG. 39, the inspection data is received at S193, and stored in a memory at S194. In one arrangement, a marking instruction signal for marking an inspected position is received from the remote control. In a case where the marking instruction signal is received, the target to be inspected is marked. It is therefore possible to mark a target to be inspected that has an abnormality [paragraph 83]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with a surface judging unit connected to the GPS unit and configured to judge information about the at least one surface according to the GPS position of the vehicle body and a surface distribution chart as taught by Tanigawa so as to allow the system to inspect a surface and determine if it needs cleaning, repair, or other maintenance.
	Nielsen in combination with Tanigawa also does not teach:
	The surface is a solar panel on which the vehicle body is located.
	However, Mahr teaches:
	The surface is a solar panel on which the vehicle body is located (a cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel on which the vehicle body is located as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 5. Nielsen in combination with Mahr, Seo, and Tanigawa teaches the positioning apparatus of any one of claims 1 to 4.
	Nielsen also teaches:
	further comprising a wireless communication unit wirelessly connected to a server and configured to wirelessly transmit the peripheral images and/or a positioning data of the vehicle body to the server, wherein the positioning data of the vehicle body comprises information about the at least one surface on which the vehicle body is located, the coordinate scope of the vehicle body on the at least one surface, a coordinate scope of the at least one image capturing unit on the at least one surface, and a coordinate scope of the center of the vehicle body on the at least one surface (the object tracking system can comprise a computer cloud having one or more servers, communicating with one or more imaging devices deployed in a site for visually detecting and tracking moving and stationary mobile objects in the site [paragraph 11]. The camera which tracks the movable object has a different coordinate system than the world coordinate system, and Nielsen describes an H matrix processing necessary for the perspective transformations between the camera and the world coordinate systems [paragraph 718]. This transformation calculation includes camera scaling [paragraphs 724 and 727], so that the captured image of the object and the surface fit within the coordinate system. Nielsen also teaches that a computer vision processing structure processes the received images for detecting FFCs [paragraph 253]. A centroid, shown at numeral 164 of FIG. 3, is determined by the computer vision processing structure. The centroid can be but is not necessarily the center of the bounding box [paragraph 255]).
	Nielsen does not teach:
	The surface is a solar panel.
	However, Mahr teaches:
	The surface is a solar panel (a cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	 Regarding Claim 6. Nielsen in combination with Mahr, Seo, and Tanigawa teaches the positioning apparatus of any one of claims 1 to 4.
	Nielsen also teaches:
	further comprising a storage configured to prestore the numbers of latitude lines and longitude lines on the each surface and/or the size of the vehicle body and/or relative positions of the at least one image capturing unit and the vehicle body and/or at least one panel distribution chart (a computer cloud comprising one or more server computers connected via suitable wired communication means, and a server typically may comprise at least one processor and a memory [paragraph 223]. The memory may be volatile and/or non-volatile, non-removable or removable memory such as RAM, ROM, EEPROM, solid-state memory, hard disks, CD, DVD, solid-state memory, flash memory, or the like. In some embodiments, after detecting the one or more FFCs, the at least one processing structure determines the location of each of the one or more FFCs in the captured image, and maps each of the one or more FFCs to a three-dimensional (3D) coordinate system of the site by using perspective mapping [paragraph 49]. In some embodiments, the at least one processing structure stores a 3D map of the site for mapping each of the one or more FFCs to the 3D coordinate system of the site, and wherein in said map, the site includes one or more areas, and each of the one or more areas has a horizontal, planar floor [paragraph 50]. The computer vision processing structure processes the received images for detecting FFCs [paragraph 253]. Generally, the computer vision processing structure maintains a background image for each imaging device. When an image captured by an imaging device is sent to the computer vision processing structure, the computer vision processing structure calculates the difference between the received image and the stored background image to obtain a difference image. With suitable image processing technology, the computer vision processing structure detects the FFCs from the difference image. In this embodiment, the computer vision processing structure periodically updates the background image to adapt to the change of the background environment, e.g., the illumination change from time to time. Nielsen teaches that the computer vision processing block at numeral 146 of FIG. 8 maps the detected FFCs into a three-dimensional (3D), physical-world coordinate system of the site by using, e.g., a perspective mapping or perspective transform technology (step 210 of FIG. 5A) [paragraph 272]. FIG. 15B shows a room with a grid having a plurality of grid points, each representing a possible location for mobile objects [paragraph 421]. The grid points are located along an x-axis and a y-axis and the computer vision processing block builds a state diagram of the grid points [paragraph 422]).
	Nielsen does not teach:
	The surface is a solar panel.
	However, Mahr teaches:
	The surface is a solar panel (a cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 12. Nielsen in combination with Mahr and Seo teaches the method of claim 9.
	Nielsen also teaches:
	further comprising, prior to the image capturing step, a global positioning system (GPS) positioning step for acquiring a GPS position of the vehicle body in real-time (the sensors used to collect tag measurements regarding the mobile object can include a global positioning system (GPS) receiver [paragraph 235]), 
	Nielsen does not teach:
	a panel judging step for judging information about the at least one solar panel on which the vehicle body is located according to the GPS position of the vehicle and a panel distribution chart.
	However, Tanigawa teaches:
	a panel judging step for judging information about the at least one solar panel on which the vehicle body is located according to the GPS position of the vehicle and a panel distribution chart (a remote-operated working device featuring a movement controller that controls movement of the remote-operated working device remotely operated by a remote control; a working unit that performs a predetermined work on the work target in a remote place; a first detector that detects contact between the working unit and the work target [Claim 1]. The predetermined work can be cleaning a target to be cleaned [Claim 13], and it can also be inspection of a target to be inspected, wherein the predetermined work is inspection of a target to be inspected that is in a remote place; and the working unit includes at least one of a camera, an infrared camera, and a hammering inspection device [Claim 14]. The inspection robot may further include a position measurement unit that measures the position of the inspection robot, and this position measurement unit can be a GPS, and express the robot’s position by latitude, longitude, altitude, and a tilt angle [paragraph 407]. In FIG. 38, the robot transmits an image of the target to be inspected through a communication device at S176. In FIG. 39, the inspection data is received at S193, and stored in a memory at S194. In one arrangement, a marking instruction signal for marking an inspected position is received from the remote control. In a case where the marking instruction signal is received, the target to be inspected is marked. It is therefore possible to mark a target to be inspected that has an abnormality [paragraph 83]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with a panel judging step for judging information about the at least one solar panel on which the vehicle body is located according to the GPS position of the vehicle and a panel distribution chart as taught by Tanigawa so as to allow the system to inspect a surface and determine if it needs cleaning, repair, or other maintenance.
	Nielsen in combination with Tanigawa also does not teach:
	The surface is a solar panel on which the vehicle body is located.
	However, Mahr teaches:
	The surface is a solar panel on which the vehicle body is located (a cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel on which the vehicle body is located as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 13. Nielsen in combination with Mahr, Seo, and Tanigawa teaches the method of any one of claims 9 to 12.
	Nielsen also teaches:
	further comprising an image transmitting step for wirelessly transmitting the peripheral images of the vehicle body to a server, and/or a positioning data transmitting step for wirelessly transmitting a positioning data of the vehicle body to the server, wherein the positioning data of the vehicle body comprises information about the at least one surface on which the vehicle body is located, the coordinate scope of the vehicle body on the at least one surface, a coordinate scope of the image capturing unit on the at least one surface, and a coordinate scope of the center of the vehicle body on the at least one surface (Nielsen teaches that the object tracking system can comprise a computer cloud having one or more servers, communicating with one or more imaging devices deployed in a site for visually detecting and tracking moving and stationary mobile objects in the site [paragraph 11]. Nielsen also teaches that the camera which tracks the movable object has a different coordinate system than the world coordinate system, and Nielsen describes an H matrix processing necessary for the perspective transformations between the camera and the world coordinate systems [paragraph 718]. This transformation calculation includes camera scaling [paragraphs 724 and 727], so that the captured image of the object and the surface fit within the coordinate system. Nielsen also teaches that a computer vision processing structure processes the received images for detecting FFCs [paragraph 253]. A centroid, shown at numeral 164 of FIG. 3, is determined by the computer vision processing structure. The centroid can be but is not necessarily the center of the bounding box [paragraph 255]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664